ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_10_FR.txt. 184

OPINION DISSIDENTE DE M. BEB A DON

Ne pouvant me rallier à l’arrét rendu par la Cour en la présente
affaire, je voudrais, en vertu du droit que me confère l'article 57
du Statut de la Cour, exposer ici les raisons de ma dissidence.

Dans l’exposé qui va suivre, je n’examinerai pas toutes les
exceptions soulevées par le Royaume-Uni. Je vais seulement es-
sayer de démontrer que les motifs retenus par la Cour pour « dire
qu’elle ne peut statuer au fond sur la demande de la République
fédérale du Cameroun » ne sont pas convaincants. Mais un rappel
succinct au départ, de certains événements, me paraît d'un intérêt
évident pour la meilleure compréhension de mon raisonnement.

Avant la première guerre mondiale, le Cameroun septentrional
dont il est question dans cette affaire faisait partie du territoire du
Cameroun sous protectorat allemand.

Après cette guerre, l'Allemagne ayant renoncé à ses droits et
titres sur ses «possessions d'outre-mer » en vertu du traité de
Versailles, le Cameroun fut divisé en deux territoires sous mandats,
dont l’un était confié à la France et l’autre à la Grande-Bretagne.

Le régime des Mandats avait pour objet d’assurer le bien-être et
le développement des populations des territoires intéressés et
comportait des garanties pour la protection de leurs droits. Il
était donc conçu, avant tout, dans l'intérêt de ces populations et
c’est pourquoi on a dit que les États mandataires étaient chargés
d’une « mission sacrée de civilisation ». |

Comme l’a bien souligné la Cour dans les affaires du Sud-Ouest
africain (C.I.]. Recueil des arrêts 1962, p. 329):

«Les droits du Mandataire concernant le territoire sous Mandat
et ses habitants se fondent sur les obligations du Mandataire et ils
ne sont, pour ainsi dire, que de simples instruments lui permettant
de remplir ses obligations. »

En 1946, l'Organisation des Nations Unies ayant remplacé la
Société des Nations, le régime des Mandats est transformé en régime
de tutelle et les deux parties du Cameroun sont placées sous ce
nouveau régime, mais sous l’administration des mêmes Puissances.

Dans le régime de tutelle, les garanties des droits des populations
des territoires sous tutelle sont considérablement accrues ; le contrôle
et la surveillance des organismes internationaux renforcés et mieux
organisés.

C'est ainsi que, dans l'accord de tutelle pour le Cameroun sous
administration britannique, adopté le 13 décembre 1946 par l’As-
semblée générale des Nations Unies, on trouve notamment les
dispositions suivantes:

173
185

174

ARRET 2 XII 63 (OP. DISS. M. BEB A DON)

«Article 3. — L’Autorité chargée de l’administration s’engage à
administrer le Territoire de manière à réaliser les fins essentielles
du Régime international de tutelle énoncées à l’article 76 de la
Charte des Nations Unies. L’Autorité chargée de l'administration
s'engage, en outre, à collaborer pleinement avec l’Assemblée générale
des Nations Unies et le Conseil de tutelle dans l’accomplissement
de toutes les fonctions définies à l’article 87 de la Charte des Nations
Unies et à faciliter les visites périodiques au Territoire qu'ils
jugeraient nécessaires, à des dates déterminées de concert avec
l'Autorité chargée de l'administration. »

« Article 5. — Pour la réalisation des buts précités et à toutes les
fins nécessaires du présent Accord, l'Autorité chargée de l'ad-
ministration:

a) Aura pleins pouvoirs de législation, d’administration et de

juridiction sur le Territoire et l’administrera conformément
à sa propre législation, comme partie intégrante de son
territoire, avec les modifications que pourraient exiger les
conditions locales et sous réserve des dispositions de la Charte
des Nations Unies et du présent Accord;

b) Sera autorisée à faire entrer le Territoire dans une union ou
fédération douanière, fiscale ou administrative constituée avec
les territoires adjacents placés sous sa souveraineté ou sa
régie et à établir des services administratifs communs à ces
territoires et au Territoire quand ces mesures seront compati-
bles avec les fins essentielles du Régime international de
tutelle et avec les clauses du présent Accord;

c) Et sera autorisée à établir des bases navales, militaires et
aériennes, à construire des fortifications, à poster et à employer
ses propres forces dans le Territoire et à prendre toutes autres
mesures qui, à son avis, seraient nécessaires pour la défense du
Territoire et pour assurer qu’il apporte sa contribution au
maintien de la paix et de la sécurité internationales. A cette
fin, l'Autorité chargée de l'administration pourra utiliser des
contingents de volontaires, les facilités et l’aide du Territoire
pour remplir les obligations qu’elle a contractées à cet égard
envers le Conseil de sécurité, ainsi que pour assurer la défense
locale et le maintien de l’ordre à l’intérieur du Territoire. »

«Article 6. — L’Autorité chargée de l'administration favorisera
le développement d'institutions politiques libres convenant au
Territoire. A cette fin, elle assurera à ses habitants une part pro-
gressivement croissante dans les services administratifs et autres
du Territoire; elle élargira leur représentation dans les corps consul-
tatifs et législatifs et leur participation au gouvernement du Terri-
toire, aussi bien central que local, compte tenu des conditions
particulières au Territoire et à ses populations; et prendra toutes
autres mesures appropriées en vue d'assurer l'évolution politique
des habitants du Territoire conformément à l'Article 76 b) de la
Charte des Nations Unies. Lors de l'étude des mesures à prendre en
vertu de cet Article, l'Autorité chargée de l’administration tiendra
particulièrement compte, dans l'intérêt des habitants, des dis-
positions de l'Article 5 a) du présent Accord. »
186 ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

«Article 7. — L’Autorité chargée de l'administration s'engage à
appliquer au Territoire les stipulations des conventions internatio-
nales et des recommandations existant actuellement ou qui seront
arrêtées par les Nations Unies ou par les institutions spécialisées
dont il est question à l'Article 57 de la Charte, qui pourraient
convenir aux conditions particulières du Territoire et qui contri-
bueraient à la réalisation des fins essentielles du Régime international
de tutelle. »

L'article 19 de cet accord chargeait spécialement la Cour inter-
nationale de Justice de la protection judiciaire du système de
tutelle.

* * *

Par requéte du 30 mai 1961, la République du Cameroun a intro-
duit devant la Cour une instance contre le Royaume-Uni, relative a
l'interprétation et à l'application de l’accord de tutelle du 13 décem-
bre 1946 concernant le Cameroun sous administration britannique.
La requête faisait également état de la non-application de la
résolution 1473 adoptée le 12 décembre 1959 par l’Assemblée
générale des Nations Unies au sujet de l’avenir de la partie septen-
trionale du Cameroun sous tutelle britannique.

Les points de ce document visés par la requête sont les para-
graphes 4, 6 et 7 où l’Assemblée générale:

«Paragraphe 4. — Recommande que le plébiscite ait lieu au
suffrage universel des adultes, toutes les personnes âgées de plus de
vingt et un ans et résidant habituellement au Cameroun septentrional
pouvant participer au plébiscite; »

« Paragraphe 6. — Recommande que les mesures voulues soient
prises sans retard en vue d’une plus ample décentralisation des
pouvoirs administratifs et de la démocratisation effective du
système d'administration locale dans la partie septentrionale du
territoire sous tutelle;

Paragraphe 7. — Recommande que l'Autorité administrante
prenne sans tarder des mesures pour effectuer la séparation adminis-
trative du Cameroun septentrional et de la Nigéria, et que cette
séparation soit achevée le reT octobre 1960. »

Sans doute à la date du dépôt de la requête de la République du
Cameroun, la résolution 1608 (XV) adoptée le 21 avril 1961 par
l’Assemblée générale (voir Varrét, pp. 23 et 24) existait déjà, mais
elle ne devait entrer en vigueur qu’à compter du 1er juin 1961
en ce qui concerne le Cameroun septentrional.

Il ressort de ce fait que, au moment du dépôt de la requête au
Greffe de la Cour par l'agent de la République du Cameroun,
l’accord de tutelle du 13 décembre 1946 était en vigueur et, par
conséquent, le régime de tutelle que cet accord régissait. Selon les

175
187 ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

termes de l’article 19 de cet accord, qui fixait le droit applicable
à la requête, celle-ci a été introduite dans les délais normaux et la
Cour valablement saisie, conformément aux dispositions des
articles 40 du Statut et 32 du Règlement de la Cour.

L'accord et le régime de tutelle ont pris fin le r¢* juin 19617, en
vertu de la résolution 1608 (XV). Il est certain qu’une requête
déposée au Greffe de la Cour après cette date ne saisirait pas valable-
ment celle-ci: en effet, l’article 19 de l’accord de tutelle qui consti-
tuait la base de la compétence de la Cour ayant disparu et son
application n'étant plus, de ce fait, possible, une telle requête
manquerait de toute base juridique et serait irrecevable.

Dans la présente affaire, la situation est différente. Ici, l'expiration
de l'accord de tutelle n’est intervenue qu'après la saisine régulière
de Ja Cour.

Aucun fait postérieur 4 cette saisine, en particulier la circonstance
que l’accord de tutelle a pris fin au cours de la procédure, ne saurait
étre de nature 4 remettre en cause une compétence aussi réguliére-
ment établie.

Dans l'affaire Nottebohm (arrêt du 18 novembre 1953), la Cour
internationale de Justice a eu a trancher un probléme semblable a
celui qui est examiné ici.

En effet, le 17 décembre 1951, le Gouvernement de la principauté
de Liechtenstein avait déposé une requéte introduisant devant la
Cour une instance contre la République du Guatemala, au sujet du
comportement des autorités guatémaltéques à l’égard de M. Notte-
bohm considéré par le demandeur comme citoyen de Liechtenstein.

Le Gouvernement du Guatemala souleva l'exception préliminaire
contre la compétence de la Cour, pour le motif que la déclaration
faite le 27 janvier 1947, par laquelle le Gouvernement guatémalte-
que reconnaissait comme obligatoire de plein droit et sans conven-
tion spéciale la compétence de la Cour, avait expiré le 26 janvier
19521, et que de ce fait la Cour n’avait plus aucune compétence
pour connaitre des affaires affectant le Guatemala.

L’affaire se présentait de la maniére suivante:

Au moment du dépôt de la requête par le Liechtenstein, la
déclaration guatémaltéque était en vigueur. Mais, quelques se-
maines plus tard, cette déclaration devenait caduque.

La Cour a donc eu a rechercher et a décider

«si la caducité, survenue le 26 janvier 1952, de la déclaration
portant acceptation pour le Guatemala de la juridiction obligatoire
de la Cour a eu pour effet de retirer à la Cour compétence pour
connaître de la demande faisant l’objet de la requête dont elle
a été saisie, le 17 décembre 1951, par le Gouvernement de Liechten-
stein ».

1 Cette déclaration avait été faite pour une période de cinq ans et ne prévoyait
pas son renouvellement par tacite reconduction.

176
188 ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

Le raisonnement tenu par la Cour à ce sujet est particulièrement
intéressant pour la présente affaire, et c’est pourquoi il me paraît
nécessaire d’en reproduire ici les passages essentiels:

«La requête a été déposée au Greffe de la Cour le 17 décembre
1951. Au moment de ce dépôt, les déclarations d’acceptation de la
juridiction obligatoire de la Cour émanant du Guatemala et du
Liechtenstein ! étaient, l’une et l’autre, en vigueur. L'article 36 du
Statut et les déclarations fixaient le droit applicable à ladite requête.
Selon ces déclarations, la requête était déposée en temps utile pour
effectuer valablement la saisine de la Cour par application des
articles 36 et 40 du Statut et 32 du Règlement.» (C. I. J. Recueil
des avvéts 1953, Pp. 120.)

« La saisine de la Cour est une chose, l’administration de la justice
en est une autre... Une fois la Cour régulièrement saisie, la Cour doit
exercer ses pouvoirs tels qu’ils sont définis par le Statut. Après
cela, l'échéance du terme fixé pour l’une des déclarations sur lesquel-
les se fonde la requête est un événement sans rapport avec l'exer-
cice des pouvoirs que le Statut confère à la Cour et que celle-ci
doit exercer lorsqu'elle a été régulièrement saisie. »

«La caducité ultérieure de la déclaration du Guatemala par
l'échéance du terme pour lequel elle a été souscrite ne saurait
invalider la requête si celle-ci était régulière. » (C. I. J. Recueil 1953,
PP. 122-123.)

« Un fait extérieur tel que la caducité ultérieure de la déclaration
par échéance du terme ou par dénonciation ne saurait retirer à la
Cour une compétence déjà établie.» (C.I.J. Recueil 1953, p. 123.)

De ce raisonnement, la Cour a tiré la conclusion que

«expiration, survenue le 26 janvier 1952, du délai de cinq ans pour
lequel le Gouvernement du Guatemala avait souscrit une déclaration
acceptant la juridiction obligatoire de la Cour conformément à
l’article 36, paragraphe 2, du Statut, n’affecte pas la compétence
qui peut appartenir à la Cour pour connaître de la demande faisant
l’objet de la requête dont elle a été saisie le 17 décembre 1951 par
le Gouvernement de Liechtenstein; » (C. I. J. Recueil 1953, p. 124.)

A la suite de cet arrêt, rendu à l'unanimité, le juge Klaestad
déclara qu'il avait voté en faveur du rejet de l’exception prélimi-
naire du Guatemala pour le motif que la compétence de la Cour

1 La déclaration du Liechtenstein est du 10 mars 1950. Elle a été faite pour
une période indéterminée. Mais elle peut être «abrogée» par le signataire moyennant
un préavis d’un an.

177
189 ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

existait au moment où la requête du Liechtenstein fut déposée. Il
ajouta que l'expiration, quelque temps après le dépôt de cette
requête, de la déclaration par laquelle le Guatemala avait accepté
la compétence de la Cour, ne saurait avoir d’effet sur la compétence
de la Cour pour connaître du différend sur le fond, cette compétence
ayant été définitivement établie par le dépôt de la requête.

La décision de la Cour en cette affaire est en parfaite conformité
avec la notion incontestée du droit procédural qui exige que le droit
à l’action et la juridiction soient établis à la date de la requête.

En raison de l'identité des circonstances de la saisine de la Cour
qui existe entre les deux affaires, je pense que la solution qui a
légitimement prévalu dans l'affaire Nottebohm est également valable
pour la présente.

C’est pourquoi on comprend mal que la Cour puisse prendre en
considération les événements survenus après la date du rer juin
1961 pour estimer que

«les circonstances qui se sont produites depuis le 1® juin 1961
rendent toute décision judiciaire sans objet ».

*
* *

Sans doute la Cour n’est pas et ne peut pas être contrainte
d'exercer dans tous les cas sa compétence. Mais la Cour, qui cons-
titue un ultime recours pour le règlement des différends inter-
nationaux, ne peut renoncer à cet exercice que lorsqu'il s’avere
d’une façon indiscutable qu’un tel exercice, s’il avait lieu, altérerait
le caractère judiciaire de la Cour. Or, dans la présente affaire, rien
n’est de nature à empêcher la Cour d'exercer sa compétence.

%
* *

Les circonstances qui sont survenues depuis le 1€T juin 1961 ne
sont pas, 4 mon avis, de nature a empécher la Cour de connaitre au
fond de la requéte de la République fédérale du Cameroun. Un
examen rapide de ces circonstances permettra, je l'espère, de dé-
montrer que l’arrêt que le Cameroun demande à la Cour de rendre
n’est pas en dehors de sa fonction judiciaire.

Que la résolution 1608 (XV) du 21 avril 1961 ait eu un effet
juridique définitif n’est pas contesté. En vertu de cette résolution,
l'accord de tutelle a pris définitivement fin; le Royaume-Uni n'est
plus l'autorité administrante du Cameroun septentrional; celui-ci
a été uni à la Féderation de la Nigéria; le droit de saisir la Cour sur
la base de l’article 19 de l’accord de tutelle a disparu. Mais ceci dit,
il convient d'envisager d’une part le domaine propre de la résolution
1608 et, de l’autre, l’objet de la requête du Cameroun.

178
190 ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

La résolution du 27 avril 1961 a réglé deux problèmes. En premier
lieu, elle a entériné le résultat du plébiscite; en deuxième lieu, elle
a mis fin à l'accord de tutelle. Dans l’un comme dans l’autre cas il
s’agit de décision prisess dans le domaine politique. Les débats qui
ont eu lieu à l'Assemblée générale n’ont porté que sur la fin de la
tutelle. À aucun moment, on n’a envisagé l’examen de l’interpré-
tation ou de l'application de l'accord de tutelle. Bien au contraire,
ainsi qu'il ressort de la lecture du compte rendu de ces débats, de
nombreux délégués parmi ceux qui étaient favorables à la résolution
ont déclaré qu'ils ne voulaient pas s'occuper du point de savoir si
l’accord de tutelle avait été correctement interprété et appliqué par
le Royaume-Uni, mais qu'ils intervenaient uniquement sur la
question de la fin de tutelle. Du reste, ladite résolution ne contient
aucune disposition concernant la manière dont le Royaume-Uni a
interprété et appliqué l’accord de tutelle.

Il est évident que cette résolution, malgré son objet et la nature
de l'Organe qui l’a adoptée, a eu un effet juridique. Mais il me
paraît difficile d'affirmer que par cet effet juridique, elle a mis fin au
différend qui oppose la République du Cameroun au Royaume-Uni.

*
* *

La République du Cameroun demande a la Cour de

«Dire et juger que le Royaume-Uni, dans l'interprétation et
l’application de l’Accord de tutelle pour le Cameroun sous admi-
nistration britannique, n’a pas respecté certaines obligations qui
découlent directement ou indirectement dudit Accord, et notamment
de ses articles 3, 5, 6 et 7.»

D’aprés ces conclusions, le Cameroun a entendu saisir la Cour
d’un différend juridique. L’existence de ce différend n’est pas con-
testée par la Cour. Ce qui est demandé à la Cour, c’est d’appré-
cier, du point de vue judiciaire (et non politique), la manière
dont le Royaume-Uni a administré le Cameroun sous tutelle bri-
tannique. Statuer sur une telle demande reléve bien de la fonction
de la Cour.

Celle-ci ne doit pas refuser de connaitre au fond de la requéte
pour le motif que sa décision risquerait d’aboutir à des conclusions
contraires aux dispositions de la résolution 1608 (XV). Cette ré-
solution, ainsi qu’il a déjà été dit, a réglé un problème tout à fait
différent de celui qui est présentement devant la Cour. Elle n'a
pas et ne pouvait pas trancher un différend portant sur l’interpré-
tation et l’application de l'accord de tutelle.

La Cour a, dans le passé, plus d’une fois souligné que son rôle
et celui des autres organes des Nations Unies étaient d'ordre diffé-
rent. Il suffira de citer à ce sujet l’exemple de l'affaire des Ecoles

179
I9I ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

minoritaires en Haute-Silésie. Dans cette affaire, l'agent polonais
soutenait que le différend soumis à la Cour par le Gouvernement
allemand avait déjà été réglé par le Conseil de la Société des Na-
tions, en vertu de la Convention de Genève, et qu'il ne fallait pas
entamer devant la Cour une autre procédure pour la même af-
faire. I] affirmait:

« J'ai donc le droit de considérer que l'affaire a été réglée par
le Conseil de la Société des Nations qui est souverain dans l’appli-
cation des mesures à prendre et qu’il serait dangereux de vouloir
établir une autre procédure qui pourrait porter atteinte à celle
qui s’est déjà déroulée. » (Cité par le conseil du Cameroun.)

La Cour permanente de Justice internationale n’a pas accepté
ce raisonnement de l’agent polonais. Elle a déclaré:

«Les rapports découlant de la coexistence de ses pouvoirs [ceux
du Conseil de la Société des Nations] et de la juridiction attribuée
à la Cour par l’article 72, n° 3, n’ont pas été définis dans la Con-
vention. Maïs, en l’absence de tout règlement spécial à ce sujet,
la Cour estime devoir rappeler son observation antérieure, savoir
que les deux juridictions sont d'ordre différent. En tout cas il
ressort clairement des discussions qui ont eu lieu devant le Conseil
que celui-ci n’a pas voulu trancher la question de droit soulevée
par le délégué allemand et dont la solution est demandée par la
requête qui est à la base de la présente procédure. »

Auparavant, la Cour avait affirmé qu’«il n’y a aucun différend
que les États admis à ester en justice ne puissent lui soumettre ».

Invoquant l’article 36, paragraphe rer, de son Statut selon le-
quel

«La compétence de la Cour s’étend à toutes les affaires que les
parties lui soumettront, ainsi qu’à tous les cas spécialement prévus ...
dans les traités et conventions en vigueur »,

la Cour a précisé que le principe contenu dans ce texte ne pouvait
être tenu en échec que dans les cas exceptionnels où le différend
que les États voudraient lui soumettre rentreraïent dans la com-
pétence exclusive, réservée à un autre organe.

A la suite de ce raisonnement la Cour s’est déclarée compétente
pour examiner au fond la requête allemande. Elle n’a donc pas
admis les arguments avancés par lagent polonais. Pourtant il
s'agissait bien d’un litige pour lequel la dualité de compétence
existait entre le Conseil et la Cour et où on pouvait craindre que
la décision de la Cour soit en contradiction avec celle du Conseil.

Dans la présente espèce, une telle situation n'existe pas. La
Cour n'est pas appelée à décider, comme l’Assemblée générale,
de la fin de l’accord de tutelle. La résolution 1608 (XV) a réglé
un problème politique. La Cour, organe judiciaire, est invitée à

180
192 ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

régler, avec autorité de chose jugée, la question d'interprétation
et d'application de l’accord de tutelle dont elle a été saisie.

*
* *

La requête de la République fédérale du Cameroun invoquait,
pour fonder la compétence de la Cour, l’article 19 de l’accord de
tutelle, aux termes duquel:

«Article 19. — Tout différend, quel qu'il soit, qui viendrait à
s'élever entre l'Autorité chargée de l’administration et un autre
Membre des Nations Unies relativement à l'interprétation ou à
l'application des dispositions du présent Accord, sera, s’il ne peut
être réglé par négociations ou un autre moyen, soumis à la Cour
internationale de Justice, prévue au Chapitre XIV de la Charte des
Nations Unies. »

Cet article ne prévoit pas de dualité de compétence entre la
Cour et l’Assemblée générale ou un autre organe des Nations Unies,
en ce qui concerne les conflits nés de l'interprétation ou de l’appli-
cation de l'accord de tutelle. De nombreuses voies de recours
avaient été prévues pour la protection du régime de tutelle: mis-
sions de visite, pétitions (individuelles ou collectives), rapports
annuels et discussions au Conseil de tutelle, réponses aux question-
naires, débats de l’Assemblée générale et, enfin, le recours à la
Cour sur la base de l’article 19. Si les auteurs de l'accord avaient
voulu ajouter à cette liste une autre voie de recours, en confiant à
l’Assemblée générale, en même temps qu'à la Cour, la connais-
sance des différends de l’article 10, ils l’auraient fait d’une façon
nette et claire. Or, ils ne l’ont pas fait; dès lors, on est bien obligé
d'admettre que les différends visés à cet article relèvent de la seule
compétence de la Cour.

Par ailleurs, il ne faut pas oublier que, ainsi qu'il a été sou-
ligné, au cours des débats devant l’Assemblée générale au sujet de
la résolution 1608 (XV) un grand nombre de délégués, parmi ceux
qui étaient favorables à cette résolution, ont nettement précisé
que la seule question qui était en discussion devant l’Assemblée
générale était la question de la levée de la tutelle et qu'il n’entrait
pas dans l'intention de l’Assemblée d'aborder le problème juridi-
que de savoir si le Royaume-Uni a administré le Cameroun sep-
tentrional conformément aux dispositions de l'accord de tutelle.
L'Assemblée a sans doute estimé par là que cette question était
en dehors de son domaine de contrôle et de surveillance adminis-
tratifs, et qu’elle ne pouvait être tranchée que par la Cour, chargée
de la protection judiciaire.

Il en résulte que le jugement que le Cameroun demande à la
Cour de rendre dans un domaine ainsi réservé à sa seule juridic-

181
193 ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

tion ne saurait être considéré comme pouvant aller à l’encontre
des conclusions auxquelles l’Assemblée générale a abouti dans
sa résolution 1608 (XV).

Dans les écritures comme au cours des débats oraux, la distinc-
tion entre le rôle de l’Assemblée générale et celui de la Cour a été
longuement développée par le conseil du demandeur. Il a été dit,
notamment, que

«La distinction entre le politique et le judiciaire est une donnée
majeure de la vie internationale. »

La Cour a reconnu depuis longtemps cette vérité et dans la
présente espèce, elle devrait en tirer les conséquences logiques qui
s'imposent. Affirmer d’un côté que «Le rôle de la Cour n’est pas
celui de l’Assemblée générale » et déclarer, de l’autre, que «les dé-
cisions de l’Assemblée générale ne sauraient être infirmées par l’ar-
rêt de la Cour », alors qu'il ne s’agit dans les deux cas, ni du même
domaine de compétence, ni de mêmes questions, est difficile à
comprendre.

En saisissant la Cour, la République fédérale du Cameroun a,
sans doute, exercé un droit qui lui appartenait en sa qualité d’ État
Membre des Nations Unies, mais elle avait aussi un autre intérêt
à le faire: l'intérêt étatique qui lui est personnel et que ne pos-
sède aucun autre Membre des Nations Unies. Ainsi le Cameroun,
plus que tout autre Membre des Nations Unies, était en droit de
critiquer la manière dont la tutelle sur le Cameroun septentrional
fonctionnait. Ce double intérêt n’a pas pu disparaître avec la fin
de l'accord de tutelle intervenue alors que le mécanisme de pro-
tection judiciaire était déjà déclenché. Cet intérêt subsiste sans
qu'il soit besoin d’une demande en réparation de la part du de-
mandeur.

A toutes les phases de la procédure, le Cameroun a déclaré
qu'il «entend seulement demander à la Cour de dire le droit sans
plus ».

C'est donc un jugement déclaratoire que le demandeur cherche
à obtenir de la Cour. Un tel jugement, dans le sens admis par la
Cour elle-même, est

« Destiné à faire connaître une situation une fois pour toutes et
avec effet obligatoire entre les Parties, en sorte que la situation
juridique ainsi fixée ne puisse plus être remise en discussion. »

La décision demandée à la Cour dans la présente instance cor-
respond parfaitement à cette définition. En eftet, le Royaume-Uni,
par l’accord de tutelle, a contracté certains engagements; il s’est
engagé à administrer, conformément aux termes dudit accord, le
Cameroun sous tutelle britannique. La République fédérale du
Cameroun soutient que, en ce qui concerne le Cameroun septentrio-
nal, par son comportement le Royaume-Uni, au cours de l’exercice

182
194 ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

de la tutelle, n’a pas respecté les prescriptions de l’accord de 1946,
ce que le défendeur conteste. Il y a donc un différend d'ordre juri-
dique portant sur l'interprétation et l'application de l’accord en
cause. Le Cameroun a porté ce différend devant la Cour. Quelle
que soit l'importance des événements survenus après la saisine
de la Cour, il demeure qu'entre les Parties il subsiste un conflit
juridique, une incertitude que la Cour doit trancher. La nature
de la contestation n’exige pas qu’un préjudice matériel soit subi.
La simple opposition de points de vues concernant l'interprétation
d'une convention suffit. Le jugement dans un pareil cas ne peut
être que déclaratoire et les exemples de tels jugements ne manquent
pas dans la jurisprudence de la Cour permanente de Justice inter-
nationale comme dans celle de la présente Cour.

Dans l'affaire de la Haute-Silésie polonaise (arrêt n° 7), la Cour
permanente, à propos de jugement déclaratoire, s’est exprimée
de la manière suivante:

« Des stipulations nombreuses prévoient la juridiction obligatoire
de la Cour pour les questions d'interprétation et d'application d’un
‘traité et ces clauses, parmi lesquelles se trouve l’article 23 de la
: Convention de Genève, semblent viser aussi des interprétations
indépendantes d'applications concrètes 1. Il ne manque d’ailleurs pas
de clauses qui parlent uniquement de l'interprétation d'un traité;
c'est le cas, par exemple, de la lettre a) de l'alinéa 2) de l’article 36
du Statut de la Cour. On ne voit pas pourquoi les États ne pourraient
‘pas demander à la Cour de donner une inéerprétation abstraite 1
d'une convention. Il semble plutôt que c’est une des fonctions les
plus importantes qu’elle peut remplir. » (Arrêt n° 7, pp. 18-I0.)

Plus loin, la Cour ajoute:

«Il y a lieu, par contre, de rappeler que la possibilité de jugements
ayant effet purement déclaratoire est prévue, à part l'article 36
déjà mentionné, à l’article 63 du Statut.» (Même arrêt, p. 19.)

Dans cette affaire la Cour, se référant aux dispositions de son
Statut — les mêmes articles 36 et 63 qui existent toujours —, a
rendu un jugement déclaratoire, sans exiger la condition de l’ef-
fectivité d'application.

Un autre exemple de jugement purement déclaratoire est cons-
titué par l'affaire de l'Jxterprétation du Statut du territoire de
Memel (C.P.T.I., arrêt n° 47).

Ici les États demandeurs (Royaume-Uni, France, Italie et Japon)
demandaient à la Cour permanente de dire:

«x. Si le gouverneur du territoire de Memel a le droit de révoquer
le président du Directoire;

 

 

1 C’est nous qui soulignons.

183
195 ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

2. dans le cas de l’affirmative, si ce droit n’existe que sous certaines
conditions ou dans certaines circonstances, et quelles sont ces condi-
tions ou circonstances;

3. dans le cas où le droit de révoquer le président du Directoire
serait reconnu, si la révocation de celui-ci entraîne la cessation des
fonctions des autres membres du Directoire;

4. dans le cas où le droit de révoquer le président du Directoire
n’existerait que sous certaines conditions ou dans certaines circons-
tances, si la révocation de M. Bôttcher effectuée le 6 février 1932,
est régulière dans les circonstances où elle s’est produite;

5. si, dans les circonstances où elle s’est produite, la constitution
du Directoire présidé par M. Simaïtis est régulière,

6. si la dissolution de la Chambre des Représentants qui a été
effectuée le 22 mars 1932 par le gouverneur du Territoire de Memel,
alors que le Directoire présidé par M. Simaitis n'avait pas obtenu
la confiance de la Chambre des Représentants, est régulière. »

En dépit de la forme interrogative des questions posées, la Cour
n’en a pas moins, a une forte majorité, statué au fond sur les six
questions sans, ici non plus, exiger que son arrét soit susceptible
d'application pratique.

Un troisième exemple de. jugement déclaratoire est a citer:
c’est celui de l’affaire du Détroit de Corfou, tranchée par la présente
Cour.

Le point qui intéresse la présente espèce est celui de la violation
par le Royaume-Uni de la souveraineté albanaise. Au cours des
plaidoiries concernant ce différend, le conseil du Gouvernement
albanais a déclaré formellement que l’Albanie ne demandait pas
de réparation matérielle, «ne demandait pas une somme d’ar-
gent ».

Et il a conclu:

«Ce que nous voulons, c'est la sanction de la Cour du point de vue
du droit...» (C. I. J. Recueil 1949, p. 26.)

Cette demande n’a pas été rejetée par la Cour comme étant
théorique. Au contraire, à l'unanimité, elle a
«dit que, par les actions de sa marine de guerre dans les eaux
albanaises au cours de l'opération des 12 et 13 novembre 1946,
le Royaume-Uni a violé la souveraineté de la République populaire
d’Albanie, cette constatation par la Cour constituant en elle-même
une satisfaction appropriée ». (C.I.J. Recueil 1949, p. 36.)

Les trois exemples de jugement déclaratoire donnés ci-dessus
ont ceci de commun que dans chaque cas:

— la Cour se borne à énoncer la vérité juridique, à constater
un manquement au droit;

— il n'y a pas de demande en réparation matérielle;
— il n’y a pas d’application pratique.
184
196 ARRÊT 2 XII 63 (OP. DISS. M. BEB A DON)

Il ne faudrait cependant pas en conclure que le jugement dé-
claratoire n’a pas d'effet pratique. D'abord il met définitivement
fin au différend avec force de chose jugée; il est obligatoire pour
les parties, qui ne peuvent plus soulever la même question devant
la Cour; un jugement déclaratoire, une simple déclaration de droit
peut constituer en elle-même une satisfaction appropriée (affaire
du Détroit de Corfou); enfin il peut servir de base à une négociation
diplomatique.

C’est bien un arrêt doué des effets énumérés ci-dessus que le
Cameroun demande à la Cour de rendre et la condition d’applica-
tion effective et pratique que la Cour impose en l’espéce n’est pas
justifiée.

La Cour, organe judiciaire principal des Nations Unies, a reçu
de l’article 38 de son Statut la mission « de régler conformément
au droit international les différends qui lui sont soumis ». Elle
doit agir de manière à éviter d'introduire dans sa jurisprudence
des éléments de contradiction. L’harmonie et la constance de la
jurisprudence de la Cour sont les bases fondamentales de l’autorité
de ses arrêts. La Cour doit éviter de laisser croire, à propos de
l'arrêt en cette affaire, à un cas de déni de justice.

+
* %

Pour les raisons développées ci-dessus, je conclus que la requête
de la République du Cameroun est recevable et que la Cour est
compétente pour l’examiner au fond.

(Signé) Philémon L. B. BEB A Don.

185
